DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
 
Claim Rejections - 35 USC § 112
2.        Previous rejection is withdrawn in view of the Applicant’s amendment filed on 02/16/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Masato et al., JP4875661 (hereinafter Masato) (cited by the Applicant) (English translated version-as best as understood) in view of Billings et al., US-PGPUB 2017/0241414 (hereinafter Billings)

          Regarding Claims 1 and 7. Masato discloses an aircraft health diagnostic device (Abstract) comprising: a measuring instrument provided in an aircraft and acquiring measurement data related to the aircraft (Paragraph [0029], various sensors)

a first storage unit storing reference data as a diagnostic reference for the measurement data, a second storage unit storing damage determination criteria (Paragraph [0006], storage means and unit; storages for reference and classification criteria) and a control unit performing aircraft structural health monitoring on the basis of the measurement data and the reference data (Paragraph [0006]; Paragraph [0027], computer system)

wherein the control unit includes a first risk evaluation unit (Paragraph [0028]) creating a signal data set for evaluating a risk of damage occurrence in the structure on the basis of a correlation between a temporary signal data set calculated on the basis of the measurement data and the reference data (Paragraphs [0014]-[0015], comparison to the reference data file)

a second risk evaluation unit (Paragraph [0028]) determining whether a damage occurrence in the structure on the basis of a behavior of time-series change data indicating a time-series change in the signal data in which the first risk evaluation unit has evaluated that there is the risk of damage occurrence (Paragraph [0021], transition of the soundness index value; [0110], slope; Paragraph [0112], time series change of the load ratio) (Note: Although, the time-series of change is disclosed as different embodiment in Masato, it would have been obvious to use the said time series of change to determine the risk of damage, along with earlier embodiment (i.e. the first risk evaluation shown above) in the order as claimed from the first evaluation to the second evaluation, so as to ascertain with higher confidence of damage occurring by using more than one embodiments in succession that would both conclude occurrence of damage), and

a maintenance evaluation unit (Paragraph [0028]) evaluating a life of the structure, a repair timing, and a maintenance plan on the basis of the behavior of the time-series change in the signal data used in the second risk evaluation unit (Paragraphs [0021]-[0022] determining maintenance time, or repair time; Paragraph [0081], maintenance plan, involving “promptly” perform maintenance; Paragraph [0110], determining maintenance time and retirement time (or evaluation of the life), as well as setting the appropriate maintenance time)

 the first risk evaluation unit calculates health index value on the basis of the temporary signal data and evaluates whether the health index value does not exceed a range defined in a normality-abnormality determination criteria acquired from the storage unit (Paragraph [0007], soundness index value; Paragraphs [0049]-[0051])

Masato further discloses the criterion for determining an abnormality is whether the slope or the load ratio exceeds each threshold (Paragraph [0110]; [0112]) (Note: See Applicant’s admission in regard to slope and load ratio on page 6 of the Applicant’s response submitted on 08/23/2021) 

Masato does not disclose the second risk evaluation unit evaluates whether the health index value in a time-series change in the health index value does not exceed the range defined in the normality-abnormality determination criteria acquired from the first storage unit for at least a period defined in the damage determination criteria data acquired from the second storage unit 

Billings discloses determining the health of a machine component, including threshold number of consecutive days and the slope of a given parameter of a machine over a predetermined time threshold such as a predetermined number of consecutive days as compared to a slope threshold, determining an imminent failure of a machine component when the slope exceeds the slope threshold (Abstract; Fig. 5; Paragraph [0048]-[0049], where predetermined number is a predetermined criteria and involves storage or saving of said number in a memory or storage unit in order to be used in subsequent health determination. Likewise for threshold number of consecutive days. Furthermore, although temperature variation is used in the particular example, temperature values are nonetheless health index values as the said values are used to determine the health of a machine component; Paragraphs [0005]-[0009]; Paragraphs [0016], other sensor values, beside the temperatures are used), and extracts a region where a damage occurrence portion has been generated (Paragraph [0014], determine the health of a component of a machine or a region of a machine, such as a pump)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Billings in Masato and accurately determine the health of a machine, which includes having the second risk evaluation unit evaluate whether the health index value in a time-series change in the health index value does not exceed the range defined in the normality-abnormality determination criteria acquired from the first storage unit for at least a period defined in the damage determination criteria data acquired from the second storage unit

          Regarding Claim 3 Masato discloses the measuring instrument measures the measurement data at a plurality of positions of the structure and a plurality of times (Paragraph [0029]), also measures environmental data at the positions of the structure and the times, and associates the measurement data and the environmental data with each other (Paragraph [0030]; [0034], data involving the flight), the storage unit stores the reference data set for each environment assumed as the environmental data at the plurality of positions of the structure where the measurement data is measured, and the Paragraphs [006]-[0049])

          Regarding Claim 6. Masato discloses an optical fiber extending around the structure, and an optical fiber strain measuring instrument measuring strain data on the structure around which the optical fiber is extended by measuring a strain of the optical fiber (Paragraph [0029], strain distribution measurement; Fig 15, showing fiber extending around the structure) (as further evidence, please see JP2014102158, cited by the Applicant, including the Abstract and Figs 1 and 11)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masato et al., JP4875661 in view of Billings, US-PGPUB 2017/0241414 as applied to Claim 1 above, and further in view of Brookhart et al., US-PGPUB 2017/0183107 (hereinafter Brookhart)

          Regarding Claim 2. Masato discloses the control unit includes a first control unit provided in the aircraft and including the first risk evaluation unit, a second control unit and including the second risk evaluation unit and the maintenance evaluation unit and an information communication unit performing information communication between the first control unit and the second control unit (Paragraph [0027])



Brookhart discloses health assessment of aircraft structure, which includes various options of locating various control units to evaluate and communicate the damage (Paragraph [0041]; [0007])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Brookhart in the modified Masato and have a second control unit provided outside the aircraft, so as to efficiently and timely assess the health of the aircraft structures, and execute prompt maintenance on the ground.
Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 
8.       Applicant argues that the failure is determined in Billings as First condition[Wingdings font/0xE0]Second condition[Wingdings font/0xE0]Slope condition, existence of future period in the instant application and that Billings is not able to detect a faulty component in the pump.
          In Response, the Examiner respectfully disagrees and states that Billing discloses failure determination as follows: First condition[Wingdings font/0xE0] Second condition using the slope condition in Paragraph [0049].  Looking at Paragraphs [0048] and [0049], two different embodiments involving the second conditions are described. In Paragraph [0049], a different embodiment with the second condition involving the slope of the such a general increase in daily average temperature difference”, the slope is used as a second condition, but this is not the same as satisfying any precondition prior to triggering the slope condition. Applicant is mischaracterizing the Paragraph [0049]. Furthermore, any future period is not claimed. As such, Applicant’s argument is moot. Finally, a pump is a region of a machine or one of the machine components, as described in Paragraph [0014] in Billings. As such, Billings is able to determine the failure status of one of the machine component, namely that of a pump.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HYUN D PARK/Primary Examiner, Art Unit 2865